Citation Nr: 1516341	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  05-32 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for arthritis of the cervical spine.

3.  Entitlement to service connection for osteoarthritis of the left acromioclavicular joint (claimed as a left shoulder disability).

4.  Entitlement to service connection for a left ankle disability.

5.  Entitlement to service connection for degenerative changes of the metacarpophalangeal and first interphalangeal joints of the right great toe (claimed as a broken great toe).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from July 1972 to November 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2003 and January 2004 rating decisions of the Regional Office (RO) in Nashville, Tennessee.

The Board previously considered this appeal in May 2009 and November 2013, and remanded these issues for further development.  The case returned to the Board for further appellate review after that development was completed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's review of the record reveals that further action on the claims is warranted.  

After the November 2013 Board remand, the Veteran's PTSD stressor could not be verified.  However, a psychiatric examination is in order as the evidence clearly shows that the Veteran has a diagnosis of a psychiatric disorder that also includes mood disorder, NOS and depression.  The Veteran primarily attributes any current psychiatric disability to his experiences while serving in Guantanamo Bay, Cuba, and Rota, Spain.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for finding a link between a current disability and a disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran asserts that he was treated for a broken right big toe in service and that his medical records would have substantiated his claims.  The Veteran claims that his neck and shoulder pain are due to a fight which occurred in service in Spain and were subsequently aggravated by a post-service work-place accident.  The Veteran also asserts that he hurt his ankle while in route returning from ACDUTRA in Cuba.  

The Board previously noted that there were limited service treatment records available in the claims file.  An enlistment examination report and medical history report indicate no complaints of musculoskeletal disorders or history of broken bones.  However, a November 1975 reserve service examination report indicates a history of broken bones.  There are no additional details in the medical history reports and no service treatment records which support the Veteran's claims.  

The Veteran received a VA examination for these four issues in September 2014.  However, the medical opinions did not contain adequate rationale to support the examiner's opinions.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (Once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.).  Specifically, despite the fact that there were limited service treatment records in the file, the examiner's rationale for these conditions was premised on the fact that "the Veteran's STR do not document" the injuries in service.  In his October 2004 Notice of Disagreement the Veteran reported that he injured his left ankle while his reserve unit was in Gitmo, and sustained injuries to the cervical spine and left shoulder in August 1973 when his roommate pulled him off the top bunk and he landed on his head and shoulder.  He indicated he injured the right great toe around 1974 when a he dropped a sheet of steel on it.  As the Veteran is competent to report such injuries, the Board finds that addendum medical opinions, based on full review of the record and supported by stated rationale, are needed to fairly resolve the claims on appeal.  See 38 U.S.C.A. § 5103A (d)(2) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of his claimed psychiatric disorder.  The entire claims file must be reviewed by the examiner.  In offering this assessment, the examiner must not only discuss the disorders diagnosed on current examination, but any psychiatric disorder diagnosed during this appeal (i.e., depressive disorder, major depressive disorder, depression, etc.).

a.  The examiner is to provide an opinion as to whether it is at least as likely as not that any psychiatric disorder found on examination had onset during service; or, is related to service; or, manifested within a year of discharge from service, and explain why that is so.  

b.  If a psychiatric disability is deemed to be unrelated to service, the examiner must identify the etiology considered more likely, and explain why that is so. 

The examiner must include rationale with all opinions, citing to supporting clinical data/medical literature as appropriate.  If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so state in the examination report, and explain why that is so.  It is essential that the examiner offer a detailed rationale discussing why and how all conclusions and opinions were reached.  This discussion should include reference to specific evidence in the Veteran's claims file, including the medical records and lay assertions.

2.  The AOJ should arrange for addendum VA opinions regarding the Veteran's cervical spine, left ankle, right great toe, and left shoulder disabilities and ascertain the nature and likely etiology of these four disabilities.  The entire record must be reviewed by the examiner in conjunction with the September 2014 VA examination, and the opinions offered must reflect consideration of the Veteran's lay testimony/statements to the effect that these injuries occurred in service, and that he has had continuing complaints ever since service.  Pertinent findings must be noted in detail.  Based on review of the record and examination of the Veteran, the examiner should:

a.  Provide addendum VA opinions to those given in September 2014 regarding the etiology of the Veteran's cervical spine, left ankle, right great toe, and left shoulder disabilities, specifically acknowledging the Veteran's testimony.  The examiner should express agreement or disagreement with these alleged statements, and explain the reasoning for the agreement or disagreement, citing to supporting factual data in the record.

b.  Identify the most likely etiology for the Veteran's cervical spine, left ankle, right great toe, and left shoulder disabilities?  Specifically, is it at least as likely as not (a 50% or better probability) that any of these disabilities are related to injuries sustained in service?  The opinions must acknowledge and comment on the Veteran's lay testimony regarding the injuries in service and continuity of complaints post-service.  If any of these disabilities are deemed to be unrelated to service, the examiner must identify the etiology considered more likely, and explain why that is so. 

It is essential that the examiner offer a detailed rationale discussing why and how all conclusions and opinions were reached.  This discussion should include reference to specific evidence in the Veteran's claims file, including the medical records and lay assertions.  

3.  Then readjudicate the issues on appeal. If the benefits sought on appeal remains denied, the Veteran and his attorney should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the SOC. An appropriate period of time should be allowed for response before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

